Case 2:20-bk-21022-BR       Doc 149 Filed 02/01/21 Entered 02/01/21 14:07:24           Desc
                              Main Document Page 1 of 2



  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Kenneth Chiate (Cal. Bar No. 39554)
  2   kenchiate@quinnemanuel.com
      K. John Shaffer (Cal. Bar No. 153729)                  FILED & ENTERED
  3   johnshaffer@quinnemanuel.com
      Eric Winston (Cal. Bar No. 202407)
  4   ericwinston@quinnemanuel.com                                FEB 01 2021
      Razmig Izakelian (Cal. Bar No. 292137)
  5   razmigizakelian@quinnemanuel.com                       CLERK U.S. BANKRUPTCY COURT
    865 South Figueroa Street, 10th Floor                    Central District of California
                                                             BY toliver    DEPUTY CLERK
  6 Los Angeles, California 90017-2543
    Telephone: (213) 443-3000
  7 Facsimile:    (213) 443-3100

  8 Attorneys for Frantz Law Group, APLC

  9
                             UNITED STATES BANKRUPTCY COURT
 10
                              CENTRAL DISTRICT OF CALIFORNIA
 11
                                     LOS ANGELES DIVISION
 12
      In re                                      Chapter 7
 13
      GIRARDI KEESE                              Case No. 2:20-bk-21022-BR
 14
                  Debtor.                        ORDER APPROVING STIPULATION
 15                                              BETWEEN FRANTZ LAW GROUP,
                                                 APLC AND STILLWELL MADISON LLC
 16                                              REGARDING PROTECTION OF
                                                 DOCUMENTS
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                                   Case No. 2:20-bk-21022-BR
              [PROPOSED] ORDER APPROVING STIPULATION BETWEEN FRANTZ LAW GROUP, APLC AND
                               STILLWELL MADISON LLC REGARDING PROTECTION OF DOCUMENTS
Case 2:20-bk-21022-BR        Doc 149 Filed 02/01/21 Entered 02/01/21 14:07:24                 Desc
                               Main Document Page 2 of 2



  1          On January 27, 2021, the Stipulation between Frantz Law Group, APLC and Stillwell Madison

  2 LLC Regarding Protection of Documents (“Stipulation”) entered into by and between Frantz Law

  3 Group, APLC (“Frantz”) and Stillwell Madison LLC (“Stillwell”) was filed herein. The Court, having

  4 considered the Stipulation, the related pleadings on file, and for good cause appearing, HEREBY

  5 ORDERS:

  6          1.      The Stipulation is approved;

  7          2.      Pursuant to Federal Rule of Evidence 502(d), any privilege or protection, including but

  8 not limited to attorney-client privilege or work product protection, that covers the Documents (as

  9 defined in the Stipulation) shall not be waived by disclosure of such Documents to Stillwell, and such

 10 disclosure also shall not be a waiver in any other federal or state proceeding.

 11          3.      Stillwell and any of its attorneys, agents, members, managers, or employees, shall not

 12 disclose the Documents or any of the contents of the Documents to any other person or entity.

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24 Date: February 1, 2021

 25

 26

 27

 28
                                                  -1-                  Case No. 2:20-bk-21022-BR
                  [PROPOSED] ORDER APPROVING STIPULATION BETWEEN FRANTZ LAW GROUP, APLC AND
                                   STILLWELL MADISON LLC REGARDING PROTECTION OF DOCUMENTS
